TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00766-CV



                                        F. S. H., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
    NO. D-1-FM-12-001659, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant F.S.H. appeals from the district court’s order terminating his parental

rights. F.S.H.’s court-appointed counsel has filed a motion to withdraw and an Anders brief,

concluding that the appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738,

744 (1967); see also Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d
641, 646-47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in appeal

from termination of parental rights). The brief meets the requirements of Anders by presenting a

professional evaluation of the record and demonstrating why there are no arguable grounds to be

advanced. See Anders, 386 U.S. at 744; Taylor, 160 S.W.3d at 646-47. F.S.H. was provided with

a copy of counsel’s brief and was advised of his right to examine the appellate record and to file a

pro se brief. No pro se brief has been filed.
              The parties are familiar with the facts, procedural history, and applicable

standards of review. Accordingly, we will not recite them here. See Tex. R. App. P. 47.4. We

have reviewed the record and counsel’s brief and agree that the appeal is frivolous and without

merit. We find nothing in the record that might arguably support the appeal. See Anders, 386 U.S.

at 741-44; Taylor, 160 S.W.3d at 646-47. We affirm the district court’s order of termination and

grant counsel’s motion to withdraw.




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Affirmed

Filed: March 6, 2014




                                               2